Per Curiam.

The purpose of section 421" of the Penal Law is to prohibit untrue and misleading advertisements. In this case the sign complained of did not contain any assertion, representa*169tion or statement of fact which was untrue, deceptive or misleading, nor was there any proof to establish deceit or even an intent to deceive or mislead any member of the public. In our view,' no violation of the statute was shown. The judgment of conviction should, accordingly, be reversed and the information dismissed.
Townley, Glennon, Untermyer, Cohn and Callahan, JJ., concur.
Judgment unanimously reversed and the information dismissed.